DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/20/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Objections
Claims 9 and 15 are objected to because of the following informalities. Both claims recite “generating …” and “receiving …” operations that are performed by a computer system (Claim 9 "a non-transitory computer-readable medium having stored thereon instructions executable to cause the computer system to perform operations comprising: generating … ; receiving …”; Claim 15 “A non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system to perform operations comprising: generating … ; receiving …”). However, the “generating …” and “receiving …” limitations recite that the operations are rather performed by a payment provider system (“generating, by a payment provider system using …” and “receiving, by the payment provider system, a …”). It appears the limitation “by a [the] payment provider system” was unintentionally included within the claim as a typographical error copied over from claim 1, because leaving the language within the limitation results in the claim being unclear whether the “generating …” and “receiving …” operations are performed solely by the computer system, solely by the payment provider system, or by both the computer system and the payment provider system. Appropriate correction is required. For the purpose of compact prosecution, Examiner is interpreting the “generating …” and “receiving …” operations as being performed by the computer system. An amendment as such is recommended.
Claims 10-14 and 16-20 are also objected to as they depend from either claims 9 or 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,151,547 B2. Claims 1-20 are disclosed by claims 1-20 of U.S. Patent No. 11,151,547 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Both are directed to:
generating, by a payment provider system using a software function associated with the payment provider system, a first digital token for a first digital wallet of a user, wherein the first digital token is not configured to be used as payment for an electronic transaction with a seller entity
receiving, by the payment provider system, a payment request for the electronic transaction with the seller entity, the payment request including a first digital wallet identifier corresponding to the first digital wallet, and the first digital wallet corresponding to a plurality of payment methods included in a second digital wallet
generating, by the payment provider system, a second digital token configured for use as payment for the electronic transaction with the seller entity, the second digital token generated based on the first digital token and the software function associated with the payment provider system, wherein the second digital token comprises routing information that enables an existing electronic payment network to route an electronic transaction message back to the payment provider system
generating, by the payment provider system, the electronic transaction message comprising the second digital token
transmitting, to the existing electronic payment network by the payment provider system, the electronic transaction message comprising the second digital token
receiving, by the payment provider system based on the routing information from the second digital token, the electronic transaction message from the existing electronic payment network
determining, by the payment provider system, the digital wallet identifier based on the second digital token from the electronic transaction message
based on the digital wallet identifier, processing, by the payment provider system, the payment request for the electronic transaction with the seller entity
U.S. Patent No. 11,151,547 B2 differs from the claims at issue because it recites the additional features:
a hashing function
an account identifier corresponding to the first digital wallet account
a second digital wallet account provider by a merchant
identifying, by the payment provider system, the first digital token using the account identifier
generating, by the payment provider system, a second digital token … based on … and the account identifier
generating, by the payment provider system, the card transaction message … based on the hashing function
Since U.S. Patent No. 11,151,547 B2 and the claims at issue of the present application perform similar functions, it would have been obvious to a person of ordinary skill in the art to modify claims 1-20 of U.S. Patent No. 11,151,547 B2 by removing the additional features. It is well settled that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karison, 136 USPQ 184 (CCPA 1963) Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Thus, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-8:
Step 1
Claims 1-8 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of processing a payment request for a transaction with a seller based upon a wallet, wherein the wallet is determined based upon a second token, wherein the second token is generated based upon a generated first token. Specifically, but for the additional elements, claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claims are an example of commercial or legal interactions because it involves sales activities or behaviors. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
generating, by a payment provider system using a software function associated with the payment provider system, a first digital token for a first digital wallet of a user, wherein the first digital token is not configured to be used as payment for an electronic transaction with a seller entity
receiving, by the payment provider system, a payment request for the electronic transaction with the seller entity, the payment request including a first digital wallet identifier corresponding to the first digital wallet, and the first digital wallet corresponding to a plurality of payment methods included in a second digital wallet
generating, by the payment provider system, a second digital token configured for use as payment for the electronic transaction with the seller entity, the second digital token generated based on the first digital token and the software function associated with the payment provider system, wherein the second digital token comprises routing information that enables an existing electronic payment network to route an electronic transaction message back to the payment provider system
generating, by the payment provider system, the electronic transaction message comprising the second digital token
transmitting, to the existing electronic payment network by the payment provider system, the electronic transaction message comprising the second digital token
receiving, by the payment provider system based on the routing information from the second digital token, the electronic transaction message from the existing electronic payment network
determining, by the payment provider system, the digital wallet identifier based on the second digital token from the electronic transaction message
based on the digital wallet identifier, processing, by the payment provider system, the payment request for the electronic transaction with the seller entity

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements of “payment provider system”, “software function associated with the payment provider system” and “existing electronic payment network” merely serve as a tool to perform the abstract idea. Further, the additional elements “digital” and “electronic” generally links the use of the judicial exception to a particular technological environment, that being of electronic purchase transactions. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-8 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2 recites the abstract idea of risk mitigation. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites the additional element of “digital” and “electronic”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of electronic purchase transactions.
Claim 3 recites additional details of the type of data included in the transaction message. Therefore, it recites additional abstract ideas. The claim also recites the additional element of “electronic”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of electronic purchase transactions.
Claim 4 recites additional details of the type of data included in the transaction message. Therefore, it recites additional abstract ideas. The claim also recites the additional element of “electronic”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of electronic purchase transactions.
Claim 5 recites additional details of the type of data included in the first wallet. Therefore, it recites additional abstract ideas. The claim also recites the additional element of “digital”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of electronic purchase transactions.
Claim 6 recites additional details of the type of data included in the plurality of different payment instruments. Therefore, it recites additional abstract ideas.
Claim 7 recites the additional element of “wherein the software function comprises a hashing function”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. 
Claim 8 recites the abstract idea of processing a payment request using a default payment method. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites the additional element of “digital” and “electronic”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of electronic purchase transactions.

Claims 9-14:
Step 1
Claims 9-14 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 9 recites (i.e., sets forth or describes) an abstract idea of processing a payment request for a transaction with a seller based upon a wallet, wherein the wallet is determined based upon a second token, wherein the second token is generated based upon a generated first token. Specifically, but for the additional elements, claim 9 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claims are an example of commercial or legal interactions because it involves sales activities or behaviors. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
a processor
a non-transitory computer-readable medium having stored thereon instructions executable to cause the computer system to perform operations comprising: 
generating, by a payment provider system using a software function associated with the payment provider system, a first digital token for a first digital wallet of a user, wherein the first digital token is not configured to be used as payment for an electronic transaction with a seller entity
receiving, by the payment provider system, a payment request for the electronic transaction with the seller entity, the payment request including a first digital wallet identifier corresponding to the first digital wallet, and the first digital wallet corresponding to a plurality of payment methods included in a second digital wallet
generating a second digital token configured for use as payment for the electronic transaction with the seller entity, the second digital token generated based on the first digital token and the software function associated with the payment provider system, wherein the second digital token comprises routing information that enables an existing electronic payment network to route an electronic transaction message back to the payment provider system
generating the electronic transaction message comprising the second digital token
transmitting, to the existing electronic payment network, the electronic transaction message comprising the second digital token
receiving, based on the routing information from the second digital token, the electronic transaction message from the existing electronic payment network
determining the digital wallet identifier based on the second digital token from the electronic transaction message
based on the digital wallet identifier, determining whether to approve or deny the payment request for the electronic transaction with the seller entity

Step 2A Prong Two
Claim 9 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements of “processor”, “non-transitory computer-readable medium having stored thereon instructions executable to cause the computer system to perform operations comprising”, “payment provider system”, “software function associated with the payment provider system” and “existing electronic payment network” merely serve as a tool to perform the abstract idea. Further, the additional elements “digital” and “electronic” generally links the use of the judicial exception to a particular technological environment, that being of electronic purchase transactions. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 9, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 10-14 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 10 recites the abstract idea of risk mitigation. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites the additional element of “digital” and “electronic”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of electronic purchase transactions.
Claim 11 recites additional details of the type of data included in the transaction message. Therefore, it recites additional abstract ideas. The claim also recites the additional element of “electronic”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of electronic purchase transactions.
Claim 12 recites additional details of the type of data included in the first wallet. Therefore, it recites additional abstract ideas. The claim also recites the additional element of “digital”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of electronic purchase transactions.
Claim 13 recites the abstract idea of processing a payment request using a default payment method. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites the additional element of “digital” and “electronic”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of electronic purchase transactions.
Claim 14 recites the additional element of “wherein the software function comprises a hashing function”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. 

Claims 15-20:
Step 1
Claims 15-20 are directed to a non-transitory computer-readable storage medium (i.e. manufacture). Therefore, these claims fall within the four statutory categories of invention.


Step 2A Prong One
Claim 15 recites (i.e., sets forth or describes) an abstract idea of processing a payment request for a transaction with a seller based upon a wallet, wherein the wallet is determined based upon a second token, wherein the second token is generated based upon a generated first token. Specifically, but for the additional elements, claim 15 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claims are an example of commercial or legal interactions because it involves sales activities or behaviors. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
generating, by a payment provider system using a software function associated with the payment provider system, a first digital token for a first digital wallet of a user, wherein the first digital token is not configured to be used as payment for an electronic transaction with a seller entity
receiving, by the payment provider system, a payment request for the electronic transaction with the seller entity, the payment request including a first digital wallet identifier corresponding to the first digital wallet, and the first digital wallet corresponding to a plurality of payment methods included in a second digital wallet
generating a second digital token configured for use as payment for the electronic transaction with the seller entity, the second digital token generated based on the first digital token and the software function associated with the payment provider system, wherein the second digital token comprises routing information that enables an existing electronic payment network to route an electronic transaction message back to the payment provider system
generating the electronic transaction message comprising the second digital token
transmitting, to the existing electronic payment network, the electronic transaction message comprising the second digital token
receiving, based on the routing information from the second digital token, the electronic transaction message from the existing electronic payment network
determining the digital wallet identifier based on the second digital token from the electronic transaction message
based on the digital wallet identifier, determining whether to approve or deny the payment request for the electronic transaction with the seller entity

Step 2A Prong Two
Claim 15 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements of “non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system to perform operations comprising”, “payment provider system”, “software function associated with the payment provider system” and “existing electronic payment network” merely serve as a tool to perform the abstract idea. Further, the additional elements “digital” and “electronic” generally links the use of the judicial exception to a particular technological environment, that being of electronic purchase transactions. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 15, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 16-20 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 16 recites the abstract idea of risk mitigation. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites the additional element of “digital” and “electronic”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of electronic purchase transactions.
Claim 17 recites additional details of the type of data included in the first wallet. Therefore, it recites additional abstract ideas. The claim also recites the additional element of “digital”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of electronic purchase transactions.
Claim 18 recites the abstract idea of processing a payment request using a default payment method. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites the additional element of “digital” and “electronic”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of electronic purchase transactions.
Claim 19 recites additional details of the type of data included in the first wallet. Therefore, it recites additional abstract ideas. The claim also recites the additional element of “digital”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of electronic purchase transactions.
Claim 20 recites additional details of the type of data included in the plurality of different payment instruments. Therefore, it recites additional abstract ideas.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action. The closest prior art of record is US 2016/0042328 A1 to Teckchandani et al. (hereinafter "Teckchandani"). Teckchandani teaches:
receiving, by the payment provider system, a payment request for the electronic transaction with the seller entity (paras 23, 32, 40-41, 48-49), the payment request including a first digital wallet identifier corresponding to the first digital wallet (paras 23, 32), and the first digital wallet corresponding to a plurality of payment methods included in a second digital wallet (paras 34, 45, 54)
based on the digital wallet identifier, processing, by the payment provider system, the payment request for the electronic transaction with the seller entity (para 46)
US 2015/0112870 A1 to Nagasundaram et al. (hereinafter "Nagasundaram") is also of interest. Nagasundaram teaches: 
wherein the second digital token comprises routing information that enables an existing electronic payment network to route an electronic transaction message back to the payment provider system (Fig.2 item 202; paras 25, 27, 84, 87, 109-110)
generating, by the payment provider system, the electronic transaction message comprising the second digital token (paras 33, 35, 75)
transmitting, to the existing electronic payment network by the payment provider system, the electronic transaction message comprising the second digital token (paras 33, 35, 75)
receiving, by the payment provider system based on the routing information from the second digital token, the electronic transaction message from the existing electronic payment network; determining, by the payment provider system, the digital wallet identifier based on the second digital token from the electronic transaction message (paras 25, 27, 84, 87, 109-110)
Therefore, the prior art does not teach, neither singly nor in combination the following:
generating, by a payment provider system using a software function associated with the payment provider system, a first digital token for a first digital wallet of a user, wherein the first digital token is not configured to be used as payment for an electronic transaction with a seller entity
generating, by the payment provider system, a second digital token configured for use as payment for the electronic transaction with the seller entity, the second digital token generated based on the first digital token and the software function associated with the payment provider system

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685